FUNK, P. J.
Epitomized Opinion
Covert contracted' to sell fifty-three steers to Bunting, to be weighed upon scale of defendant. When the steers were being weighed Covert discovered that the scales of defendant were not weighing properly and declined to accept the result of' *632the weighing. Bunting refused .to buy at the weight of any other • than defendant’s scale: Covet then sold the steers elsewhere at a figure less than the contract price and brought this action under 2620 GC. against defendant, in Common Pleas, where he recovered judgment for $1587.50. Defendant brings error to this court. Held:
' Attorneys — A. D. Metx and John C. McClaran, for defendant; W. J. Weirick and Weygandt & Ross, for Covert.
Sec. 2620 GC. applies only when one has been deceived or defraunded and _ unknowingly acts upon incorrect weights to his injury, and therefore has no application to the circumstances of this case. Judgment of Common Pleas reversed and final judgment rendered for defendant.